Citation Nr: 0107828	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether rating decisions since February 1946 involved 
clear and unmistakable error in ratings assigned residuals of 
lower extremity shell fragment wounds.

2.  Entitlement to an increased (compensable) rating for 
lower extremity shrapnel wound scars.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

The claim for increased rating for the service-connected 
shell fragment wounds was initially before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
action of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

When the Board initially reviewed the appeal in May 2000, it 
was noted that the veteran had submitted a timely notice of 
disagreement (NOD) to a December 1999 RO denial of his claim 
that all rating decisions since February 1946 had been 
clearly and unmistakably erroneous in rating his service-
connected lower extremity shell fragment wound scars; 
however, the RO had yet to issue a statement of the case 
(SOC) on that issue.  Thus, the case was remanded, with 
instructions that the RO issue a SOC.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  As the claim of error was 
inextricably intertwined with the issue of increased rating, 
that claim was remanded for further development.

The RO issued the SOC in June 2000 and the veteran perfected 
his appeal as to the CUE question in November 2000.  Thus, 
the matters presently before the Board are as noted on the 
title page. 


FINDINGS OF FACT

1.  The February 1946 rating decision, by incorrectly 
applying the regulatory provisions extant at the time, 
committed an error which, had it not been made, would have 
manifestly changed the outcome of that decision.  

2.  The May 1948 rating decision, by incorrectly applying the 
regulatory provisions extant at the time, committed an error 
which, had it not been made, would have manifestly changed 
the outcome of that decision.  

3.  The May 1995 rating decision, which did not assign a 
rating greater than 10 percent for the service-connected 
shell fragment wound scars of both legs, was in accordance 
with the applicable law and regulations and was adequately 
supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The February 1946 and May 1948 rating decisions, in 
failing to assign a 10 percent disability evaluation for the 
residuals of a shrapnel wound to the right thigh were clearly 
and unmistakably erroneous.  The United States Veterans' 
Administration Schedule for Rating Disabilities (1933 
Edition); The United States Veterans' Administration Schedule 
for Rating Disabilities (1945 Edition)38 C.F.R. § 3.105(a) 
(2000).

2.  The May 1995 rating decision which did not assign a 
rating greater than 10 percent for the service-connected 
shell fragment wound scars of both legs was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(e) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the veteran's service medical records reveal that 
he was wounded in action in September 1944.  The wound, 
described as a penetrating wound to the right thigh, was 
debrided; however, shrapnel was not removed.  The veteran was 
treated with antibiotics and evacuated to another hospital 
for further treatment.  There is no record of further 
treatment.  

The report of a November 1945 separation examination noted 
that the veteran had suffered a shrapnel wound to the right 
thigh in September 1944.  Physical examination revealed a 3 
inch scar on the back of the right thigh; a 1 inch scar on 
the left calf; a 1 inch scar on the front of the right thigh 
and a 1 inch scar on the lateral side of the left leg.  

A review of the veteran's discharge records reveals that he 
was awarded the Purple Heart with one oak leaf cluster.  
Wounds received in action were reported as "France 8 Sep 
44" and "Luxembourg 22 Jan 45."  

In November 1945, the veteran filed a claim for service 
connection for "shrapnel (WIA) rt. thigh."  By a February 
1946 rating action, service connection was granted for scars, 
residuals of shrapnel wounds, both legs.  The RO assigned a 
noncompensable rating under the provisions of Diagnostic Code 
0321; no effective date was noted.  The veteran was not 
afforded a VA examination.

In a May 1948 rating action which continued the 
noncompensable rating for scars, residuals of shrapnel 
wounds, both legs, the RO noted that the rating in effect 
from November 8, 1945 to March 31, 1946 was based upon the 
1933 Schedule for Rating Disabilities.  The noncompensable 
rating effective from April 1, 1946, was assigned under the 
1945 Schedule for Rating Disabilities. 

Post-service medical records include private and VA treatment 
reports dated from 1978.  Included in those records is a July 
1993 chart entry noting a diagnosis of status-post gunshot 
wound, right leg.  A June 1994 chart extract noted the 
presence of a scar "post shrapnel R[ight] thigh."  

The report of a November 1994 VA examination conducted to 
evaluate the veteran's complaints of right knee pain, 
included his report of the in-service injuries.  He reported 
shell fragment wounds to both lower extremities, without bony 
injury.  The veteran further reported that he suffered 
injuries to his right thigh and left calf in the same 
incident.  There were no fragments remaining.  Physical 
examination revealed a scar at the anterior aspect of the 
right thigh and superficial scarring noted at the right 
popliteal fossa.  There were two small scars in the left calf 
"of no clinical significance."  The lower extremity scars 
were described as "well healed."  The examiner offered an 
opinion that the veteran's right knee complaints were not 
related to the service-connected lower extremity shell 
fragment wound scars.  The examiner further commented that 
there was no loss of muscle body related to the right thigh 
or right knee. 

In a May 1995 rating action, the noncompensable rating for 
scars on both legs was continued under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1994).  

II.  Analysis

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2000). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test to determine 
whether CUE is present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  "It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

The veteran and his representative contend, essentially, that 
the RO erred by rating the veteran's disability under the 
rating criteria pertaining to scars rather than muscle 
injuries.

In general, the criteria for rating muscle injuries are laid 
out in terms of the severity of the resultant disability, 
i.e., slight, moderate, moderately severe and severe 
disability.  At the time of the original rating decision in 
February 1946, Diagnostic Code 0321 provided a 10 percent 
rating for superficial scars, which were poorly nourished 
with repeated ulceration or tender and painful on objective 
demonstration.  The 1933 rating schedule further provided 
that a moderate disability was manifested by scars indicating 
a through and through or deep penetrating wound of relatively 
short track or through relatively limited area of muscle; 
absent or slight evidence of prolonged infection with 
drainage.  A moderately severe disability was evidenced by 
scars indicating track or missile or fragments through 
important muscle groups with relatively prolonged infection 
with drainage.  For a severe disability, the character of 
scars indicating wide damage to muscle groups in track of 
missile or prolonged wound infection with multiple drainage; 
retained multiple scattered missile fragments.  

Under the revised rating schedule in 1945 and thereafter, 
moderate muscle disabilities, were defined as a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell of shrapnel fragment such a 
wound was to be considered as of at least moderate degree.  
Other signs of a moderate injury included the absence of 
explosive effect of high velocity missile.   Evidence of 
debridement residuals or prolonged infection warranted a 10 
percent rating.  A moderately severe muscle disability was 
defined as an injury that was a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings included 
entrance and (if present) exit scars relative large and so 
situated as to indicate track of missile through important 
muscle groups. 

In February 1946, the criteria applicable to Muscle Group 
XIII, XIV and XV (the anterior, posterior and mesial thigh 
muscles) were found under Diagnostic Codes 3175, 3176 and 
3177.  Under each of those codes, a 10 percent rating was 
warranted for moderate muscle injury; a 20 percent rating for 
moderately severe injury and a 30 percent rating was 
warranted for a severe muscle injury to the affected muscle 
group. 

The assignable ratings to Muscle Groups XIII and XIV were 
revised under the 1945 rating schedule to allow for a 10 
percent rating for moderate disability; a 30 percent rating 
for moderately severe injury, and a 40 percent rating for 
severe muscle injury.  Diagnostic Codes 5313, 5314 (effective 
April 1, 1946).  Those ratings did not change when the rating 
schedule was revised in 1957.

February 1946 rating.  In the present case, the Board finds 
that the applicable regulations extant in February 1946 were 
incorrectly applied, in that the veteran's injury should have 
been rated under the criteria pertaining to muscle injuries, 
rather than scars.  The medical evidence then of record 
clearly showed that the veteran had sustained a penetrating 
wound to the right thigh that required debridement.  Although 
it is unclear exactly which muscle group was effected, the 
evidence clearly showed moderate muscle damage to the thigh.  
Thus, assignment of a 10 percent rating for moderate 
disability was warranted under any of the diagnostic codes 
pertaining to the thigh muscles.  

When the RO in 1946 failed to follow the provisions of the 
rating code and assign a 10 percent rating their error was 
undebatable, as neither the law nor the evidence was 
ambiguous.  Had the error not been made, the veteran would 
have received compensation at the 10 percent rate effective 
from November 8, 1945.  Consequently, as it is clear that 
correct application of the rating schedule provisions would 
have resulted in at least a 10 percent rating, the Board 
concludes, that the February 1946 rating decision involved 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  Hence 
the Board amends the February 1946 rating decision, and 
assigns a 10 percent rating for residuals of a shrapnel wound 
to the right thigh, effective from November 8, 1945.

As for the scars the Board notes that there was no competent 
evidence available at the time of the 1946 rating decision 
showing that any right thigh scar was poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration.

May 1948 rating.  For similar reasons, the Board finds that 
the applicable regulations extant in May 1948, particularly 
the note that through and through or deep penetrating wounds 
of relatively short track by single bullet or shrapnel 
fragment were to be considered as of at least moderate 
degree, were incorrectly applied when the RO did not rate the 
residuals of the veteran's shrapnel wound to the right thigh 
as moderately disabling.  Again, the record is unclear as to 
which specific muscle group was affected; however, the 
diagnostic codes referable to the thigh groups each 
contemplate a 10 percent rating for moderate muscle 
disability.  As such, assignment of a 10 percent rating for 
moderate disability was warranted.  

When the RO in 1948 failed to follow the provisions of the 
rating code and assign at least a 10 percent rating their 
error was undebatable, as neither the law nor the evidence 
was ambiguous.  Had the error not been made, the veteran 
would have received compensation at the 10 percent rate under 
the new rating schedule effective from April 1, 1946.  
Consequently, as it is clear that correct application of the 
rating schedule provisions would have resulted in at least a 
10 percent rating, the Board concludes that the May 1948 
rating decision involved clear and unmistakable error.  38 
C.F.R. § 3.105(a).  Hence, the Board amends the May 1948 
rating decision, and assigns a 10 percent rating for 
residuals of a shrapnel wound to the right thigh, effective 
from April 1, 1946 under the 1945 rating schedule. 

The effect of the Board's finding of error in the 1946 and 
1948 rating decisions means that the veteran is entitled to 
receive compensation at the 10 percent rate for residuals of 
right thigh shrapnel wounds from November 8, 1945, subject to 
the laws and regulations governing monetary awards.  A rating 
in excess of 10 percent is not in order because the evidence 
available to adjudicators in either 1945 or 1948 does not 
clearly and unmistakably show that a moderately severe muscle 
injury was sustained, particularly in the absence of any 
evidence of prolonged infection with drainage or sloughing.  
Moreover, at no time did the evidence available in 1946 or 
1948 clearly and unmistakably demonstrate that the scars 
warranted entitlement to compensation under either Diagnostic 
Code 0321 or 7804 (Superficial scars which are tender and 
painful on objective demonstration also warrant a maximum 10 
percent schedular evaluation.)

May 1995 rating.  The effect of the Board's determination 
that the 1946 and 1948 rating actions contained CUE is that a 
10 percent rating will be assigned effective from November 8, 
1945.  Thus, the question of error in the May 1995 rating 
action would center on whether there was evidence of record 
at that time which would support the assignment of a rating 
in excess of 10 percent.  

The evidence then of record included the report of a November 
1994 VA examination in which the examiner noted "well 
healed" scars on the lower extremity and no loss of muscle 
body related to the right thigh or right knee.  It was also 
noted that the veteran's right knee complaints were unrelated 
to the service-connected shell fragment wound scars. 

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's right thigh injury 
could only be described as moderate.  The veteran's wounds 
were not such as to meet the criteria under 38 C.F.R. § 4.56 
(1994) for designation as moderately severe.  There was no 
evidence of prolonged infection, or loss of strength compared 
to the sound side.  The veteran's current complaints 
concerned his right knee, which the examiner determined were 
unrelated to the service-connected disability.  Therefore, 
reasonable minds could conclude that a rating in excess of 10 
percent was not warranted.  For this reason the Board finds 
that the alleged error in the May 1995 decision was not CUE 
as the evidence does not demonstrate that, had the error not 
been made, the outcome of the decision would have been 
manifestly different.  

In reaching this decision, the Board acknowledges that the 
issues on appeal included the claim of entitlement to an 
increased rating for the shrapnel wound scars.  That issue, 
however, is further addressed in the REMAND portion of this 
decision.


ORDER

The rating decisions of February 1946 and May 1948, were 
clearly and unmistakably erroneous in failing to assign a 10 
percent disability evaluation for residuals of a shell 
fragment wound to the right thigh.  The benefit sought on 
appeal is granted subject to governing criteria for the 
payment of monetary awards. 

The May 1995 rating decision was not clearly and unmistakably 
erroneous.  


REMAND

Given the Board's determination that the original rating 
actions contained CUE, the question of the veteran's current 
entitlement to a rating in excess of 10 percent for residuals 
of a right thigh shrapnel wound is remanded to the RO for 
readjudication. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The RO should also determine whether the inclusion of 
multiple scars involving both lower extremities under a 
single rating is appropriate or, in the alternative, whether 
separate ratings should be assigned.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this regard, the Board points out 
that service medical records include treatment records 
referable only to the September 1944 injury to the right 
thigh; however, the report of the separation examination 
noted the presence of scars on both legs.  In addition, the 
veteran's separation papers include reference to wounds 
received in January 1945.  The current nature of those 
injuries is unclear.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
lower extremity shell fragment wounds 
scars since September 1996.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) continued and repeated efforts to 
secure government documents are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to evaluate the current 
nature and extent of lower extremity 
shell fragment wound residuals.  The 
examiner must review the claims folder, 
including a copy of this REMAND, and 
perform all tests and studies necessary 
to address the extent of functional 
impairment due the veteran's right thigh 
disability.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  The report should contain a 
complete account of all manifestations 
and findings referable to the scars of 
both lower extremities.  In addition, all 
muscle groups affected should be 
identified.  If there is nerve damage 
associated with the shell fragment wound, 
the examiner should identify the affected 
nerves and any residual symptomatology.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should again 
review the veteran's claim, to include 
specific consideration of the 
appropriateness of separate ratings for 
any identified residuals (i.e., scar) 
which is attributed to the shell fragment 
wound of the right thigh.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



